Citation Nr: 1220077	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head trauma other than scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to December 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for memory loss and depression due to head trauma, from which the Veteran timely appealed.

In June 2005, the Veteran testified during a hearing at the RO before a former Veterans Law Judge.  A transcript of the hearing is of record.  In December 2006, the Board remanded the Veteran's case to the RO for additional development.

In January 2008, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2005 hearing was no longer employed at the Board and he had the right to another Board hearing.  In February 2008, he indicated that he wanted a hearing before a different Veterans Law Judge and, in March 2008, the Board remanded his claim to the RO to comply with his request.  But, in May 2008, the Veteran withdrew in writing his prior request for a Board hearing.

In an August 2008 decision, the Board denied entitlement to service connection for residuals of head trauma.

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Joint Motion for Vacatur and Remand, the Veteran and the VA General Counsel moved to vacate the Board's decision and remand the matter to the Board.  The Court granted the motion, and the case was returned to the Board.  A copy of the Court's April 2009 Order is in the claims file.

Consistent with the Veteran's assertions and the record, the Board recharacterized the appeal as encompassing the issue on the title page.

In a November 2009 decision, the Board granted service connection for scar residuals of a head trauma.  At that time, the Board remanded the remaining matter on appeal to the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In a March 2011 decision, the Board denied entitlement to service connection for residuals of head trauma other than scars.

The Veteran appealed, pro se, the Board's March 2011 decision to the Court.  In that litigation, the VA General Counsel filed a Motion for An Order to Vacate and Remand the Board Decision on the basis that the Board provided an inadequate statement of the reasons and bases for denying the Veteran's claim.  Specifically, it was averred that the Board failed to sufficiently explain its basis for weighing conflicting medical evidence and rejecting a May 2002 VA examination report over January 2007 and March 2010 VA examination reports.  In an August 2011 Order, the Court granted the motion to vacate and remand the case to the Board.  A copy of the Court's Order is in the claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 letter, the Board advised the Veteran of the Court's August 2011 Order that remanded his case to the Board for readjudication and issuance of a new decision.  He was advised that, within 90 days, he could submit additional evidence or argument in support of his appeal prior to appellate readjudicate.

In April 2012, the Veteran submitted a signed statement on a prescription note from J.M., M.D., dated on March 21, 2012, that said "Neuropsychological Testing S/P Head Trauma memory problem".  This evidence was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  In a signed statement, dated on March 26, 2012, that accompanied the medical statement, the Veteran said that he was submitting new evidence and requested that his case be remanded to the AOJ for review of the new evidence.  He wrote that "further testing [was] needed" and that his doctor "feels I have memory problems".  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, after obtaining any information and authorization from the Veteran, should request the Veteran's complete treatment records from J.M., M.D. and associate them with the claims file.

2.  The RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


